Citation Nr: 0842727	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-33 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for subluxation 
at L4-L5 degenerative joint disease (DJD), thoracic spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to April 
1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  That decision denied the veteran's claim for 
entitlement to service connection for subluxation at L4-L5 
DJD, thoracic spine, on the basis that the evidence received 
was not new and material.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  In a June 1998 rating decision, the RO confirmed a 
previous December 1997 denial of entitlement to service 
connection for subluxation at L4-L5 DJD, thoracic spine, on 
the basis that this condition was not shown during service or 
until many years thereafter.  

2.  Evidence received since the June 1998 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim seeking service connection for 
subluxation at L4-L5 DJD, thoracic spine, and does not raise 
a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received since the 
June 1998 rating decision, and the claim for service 
connection for subluxation at L4-L5 DJD, thoracic spine, is 
not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); C.F.R. § 3.159(b)(1) (2008).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice in a new and material evidence claim 
must include (with some degree of specificity) notice of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

Here, a September 2006 letter provided the appellant with 
VCAA notice pertaining to the issue on appeal, including what 
was necessary to establish the underlying claim of service 
connection, and of his and VA's responsibilities for 
obtaining evidence.  It also advised him that he needed to 
submit new evidence that must pertain to the reason why his 
claim was denied per the June 1998 decision.  The letter 
specifically informed the appellant that his claim was 
previously denied because there was no evidence that his 
present disability of subluxation at L4-L5 DJD, thoracic 
spine, was incurred during service and, therefore, the 
evidence that he submitted must be related to this fact.

As the appellant is shown to have been notified of what is 
necessary to reopen the claim of service connection for his 
low back disorder, remanding the case for the RO to re-notify 
him of the requirements would serve no useful purpose, but 
would merely cause unnecessary delay in the administrative 
process.

The September 2006 VCAA letter satisfied the second and third 
elements of the duty to notify by informing the appellant 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

Finally, with respect to the fourth element, the VCAA letter 
contained a notation that the appellant was to send VA any 
additional information that pertained to his appeal.  This 
statement served to advise the appellant to submit any 
evidence in his possession pertinent to the claim on appeal.

The veteran has substantiated his veteran's status, and his 
entitlement to service connection.  Hence notice on the first 
three Dingess elements is not necessary.  The September 2006 
letter also contained notice as to the effective date and 
rating elements as required by Dingess.

Thus, all required notice was given.

The duty to assist

VA has obtained records of treatment reported by the 
appellant, including all available service treatment records, 
VA medical center (VAMC) records and private medical records.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c), (d) (2008).  The Board recognizes that is has a 
heightened obligation to assist the veteran in the 
development of this case, and to explain findings and 
conclusions, as well as carefully consider the benefits of 
the doubt rule when records in the possession of the 
government are presumed to have been destroyed.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The National Personnel Records Center (NPRC) reported that 
the veteran's service treatment records (STRs) were 
unavailable and were presumed destroyed in a fire at NPRC in 
1973 and that no other records were available.  Further 
efforts to obtain these records would be futile.  See 38 
U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(2) (2008).  Of record, however, is the veteran's 
separation examination report dated in April 1955 and an 
extract of military hospital reports from the Surgeon 
General's Office (SGO) reflecting that the veteran was 
treated for a carbuncle of the face in December 1953.  

The duty to assist by arranging for a VA examination or 
obtaining a medical opinion does not attach until a 
previously denied claim is reopened.  38 C.F.R. § 
3.159(c)(4)(iii) (2008).  VA has met its assistance 
obligations regarding the application to reopen the claim for 
service connection for a low back disorder.

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Applicable laws and regulations to reopen claims for service 
connection

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

A December 1997 rating decision denied entitlement to service 
connection for subluxation at L4-L5 DJD, thoracic spine.  
That decision was confirmed in June 1998.  

The evidence of record at the time of the 1998 denial 
included an extract of the veteran's military hospital 
reports from the SGO which showed that the veteran was 
treated in December 1953 for a carbuncle of the face.  The 
extract did not reflect treatment for a back condition; nor 
did the veteran's separation examination report from April 
1955.  Also of record in 1998 were private and VA outpatient 
treatment records dated from 1992 through 1996.  The veteran 
was noted to have spinal stenosis and a possible lower back 
herniated disc as early as 1993.  Subsequently dated records 
reflect continued reports of low back pain.  For example, see 
VA outpatient treatment reports dated in 1996.  VA X-ray of 
the lumbar spine in April 1997 showed prominent facet 
degenerative changes from L4 to S1 with an associated mild 
anterior subluxation of L4 on L5.  

The veteran's claim for a back disorder was denied in 
December 1997 on the basis that the evidence did not show 
that the veteran's back disorder was incurred during service 
or for many years thereafter.  That was also the reasoning by 
the RO in the June 1998 rating determination.  The veteran 
was notified that same month of the most recent denial.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  He did not appeal the 1998 
determination, and the RO's decision is final.  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 2002 & Supp. 2008).  A final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in § 3.105 of this part.  38 C.F.R. § 
3.104(a) (2008).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  In Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit (CAFC) held that 38 U.S.C. § 7104 "means 
that the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find.  What the regional office may have 
determined in this regard is irrelevant.  Section 7104 does 
not vary the Board's jurisdiction according to how the 
regional office ruled."  Barnett, 83 F.3d at 1383.

Thus, to reopen the claim, new and material evidence must 
have been received since the last final denial of the claim 
on any basis.  38 U.S.C.A. § 5108 (West 2002 & Supp 2008); 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  In this case, 
the last final denial was in June 1998.  

The veteran's application to reopen his claim for service 
connection for subluxation at L4-L5 DJD, thoracic spine, was 
received in August 2006.  

Evidence received since the June 1998 decision includes VA 
treatment records dated from 2002 through 2007, numerous 
written communications from the veteran dated subsequent to 
1998, and the veteran's testimony at a personal hearing in 
June 2007.  While all of these documents are "new" in that 
they were not previously of record, they are cumulative for 
the reasons explained below.  

As to the additional treatment records, they only reflect 
post service periodic treatment of continued low back 
problems without providing any specific findings as to their 
origin.  For example, various lumbar spine X-ray reports 
taken since 1998 are now of record and show lumbar spine 
marked degenerative changes.  See VA X-ray reports from March 
2003 and July 2003).  However, there is no medical opinion of 
record which attributes such to service from so many years 
before.  This evidence is not new and material because it was 
already known at the time of the 1998 denial that the veteran 
had a back disorder.  

At the June 2007 hearing of record, the veteran elaborated on 
his contention that he initially injured his back during 
service, indicating that he was in a convoy when the truck he 
was in crashed.  At the time of the initial denial of the 
claim, it was known that the veteran contended that he 
injured his back during service, although the exact details 
of the alleged injury were not of record.  

The veteran's statements and testimony added to the record 
since the last final denial in 1998 are not found to be new 
and material evidence in that it was always his assertion 
that he had injured his back during service.  Thus, such a 
contention was considered at the time of denial in 1998.  
While he did provide additional details as to the alleged 
injury, they related to the same basic contention.  
Furthermore, without more, such statements are not enough to 
indicate that the injury occurred.  

Thus, the veteran's hearing testimony and additional written 
communications added to the record since the denial of his 
claim in 1998 do not raise a reasonable possibility of 
establishing that he sustained a chronic back disorder during 
service and such are not considered new and material 
evidence.  

In summary, no additional evidence received since the June 
1998 rating determination relates to the unestablished facts 
needed to substantiate the service connection claim.  
Consequently, the additional evidence received does not rise 
a reasonable possibility of substantiating the claim, and is 
not material.  The claim is, therefore, not reopened.  


ORDER

New and material evidence has not been received and a claim 
for entitlement to service connection for subluxation at L4-
L5 DJD, thoracic spine, is not reopened.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


